Exhibit 10.ff

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of this      day of
                    ,         , by and between Longs Drug Stores California,
Inc., a California corporation (the “Company”), and                     
(“Indemnitee”).

 

RECITALS

 

A. The Indemnitee is currently serving as an agent, as defined in Section 317 of
the California Corporations Code, of the Company and in such capacity renders
valuable services to the Company.

 

B. The Company has investigated whether additional protective measures are
warranted to protect adequately its directors and officers against various legal
risks and potential liabilities to which such individuals are subject due to
their position with the Company and has concluded that additional protective
measures are warranted.

 

C. In order to induce and encourage highly experienced and capable persons such
as the Indemnitee to continue to serve as an agent of the Company, the Board of
Directors has determined, after due consideration, that this Agreement is not
only reasonable and prudent, but necessary to promote and ensure the best
interests of the Company and its shareholders.

 

NOW, THEREFORE, in consideration of the continued services of the Indemnitee and
as an inducement to the Indemnitee to continue to serve as an agent of the
Company and the Indemnitee do hereby agree as follows:

 

AGREEMENT

 

I. INDEMNIFICATION.

 

A. Third Party Proceedings. The Company shall indemnify Indemnitee if Indemnitee
is or was a party or is threatened to be made a party to any threatened, pending
or completed action or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company) by reason
of the fact that Indemnitee is or was an agent of the Company, against expenses
(including without limitation attorneys’ fees, disbursements and retainers,
accounting and witness fees, travel and deposition costs and expenses of
investigations, judicial or administrative proceedings or appeals), judgments,
fines, penalties, excise taxes under the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), and amounts paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld) actually and reasonably incurred by Indemnitee in
connection with such action or proceeding if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful. The termination of any action or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in the best
interests of the Company, or, with respect to any criminal action or proceeding,
had no reasonable cause to believe that Indemnitee’s conduct was unlawful.



--------------------------------------------------------------------------------

B. Proceedings By or in the Right of the Company. The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any threatened, pending or completed action or proceeding by or in the right
of the Company or any subsidiary of the Company to procure a judgment in its
favor by reason of the fact that Indemnitee is or was agent of the Company, or
any subsidiary of the Company, by reason of any action or inaction on the part
of Indemnitee while acting as an agent of the Company against expenses
(including without limitation attorneys’ fees, disbursements and retainers,
accounting and witness fees, travel and deposition costs and expenses of
investigations, judicial or administrative proceedings or appeals), and, to the
fullest extent permitted by law, amounts paid in settlement, in each case to the
extent actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such action or proceeding if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company and its shareholders, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Company in the
performance of Indemnitee’s duty to the Company and its shareholders unless and
only to the extent that the court in which such action or proceeding is or was
pending shall determine upon application that, in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for
expenses and then only to the extent that the court shall determine.

 

II. AGREEMENT TO SERVE. Indemnitee agrees to continue to serve as an agent of
the Company and/or one or more of the Company’s subsidiaries, as the case may
be, so long as Indemnitee is duly appointed or elected and qualified in
accordance with the applicable provisions of the bylaws of the Company or any
subsidiary of the Company or until such time as Indemnitee tenders a resignation
in writing. Nothing contained in this Agreement is intended to create in
Indemnitee any right to continued employment.

 

III. EXPENSES; INDEMNIFICATION PROCEDURE.

 

A. Advancement of Expenses. The Company shall advance all expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal action or proceeding referenced herein. Indemnitee
hereby undertakes to repay such amounts advanced only if, and to the extent
that, it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company as authorized hereby. The advances to be made
hereunder shall be paid by the Company to Indemnitee within twenty (20) days
following delivery of a written request therefor by Indemnitee to the Company.

 

B. Notice/Cooperation by Indemnitee. Indemnitee shall give the Company notice in
writing as soon as practicable of any claim made against Indemnitee for which
indemnification will or could be sought under this Agreement. Notice to the
Company shall be directed to the President of the Company and the General
Counsel of the Company at the address shown on the signature page of this
Agreement (or such other address as the Company shall designate in writing to
the Indemnitee). Notice shall be deemed received three business days after the
date postmarked if sent by domestic certified or registered mail, properly
addressed; otherwise notice shall be deemed received when such notice shall
actually be received by the Company. The

 

2



--------------------------------------------------------------------------------

omission to so notify the Company will not relieve the Company from any
liability which it may have under this Agreement or otherwise. In addition,
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power.

 

C. Procedure. Any indemnification under this Agreement, other than pursuant to
Section 4 hereof, shall be made no later than 45 days after receipt by the
Company of the written request of Indemnitee, accompanied by substantiating
documentation, unless a determination is made within said 45-day period by (1)
the Board of Directors by a majority vote of a quorum consisting of directors
who are not and were not parties to such proceeding, or (2) independent legal
counsel in a written opinion (which counsel shall be appointed if such quorum is
not obtainable), that Indemnitee has not met the relevant standards for
indemnification set forth herein.

 

In the event the Company does not indemnify Indemnitee within such 45-day
period, whether or not the Company (including its Board of Directors or
independent legal counsel) has made a determination that Indemnitee has not met
the applicable standard of conduct, Indemnitee may at any time thereafter bring
suit against the Company to recover the unpaid amount in any court of competent
jurisdiction. The burden of proving by clear and convincing evidence that
indemnification is not appropriate shall be on the Company. Neither the failure
of the Company (including its Board of Directors or independent legal counsel)
to have made a determination prior to the commencement of such action that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including its Board of Directors or independent legal counsel) that Indemnitee
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that Indemnitee has not met the applicable
standard of conduct. Indemnitee’s expenses reasonably incurred in connection
with successfully establishing his right to indemnification hereunder, in whole
or in part, shall also be indemnified by the Company.

 

D. Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 3(b) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

IV. ADDITIONAL INDEMNIFICATION RIGHTS; NONEXCLUSIVITY.

 

A. Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company’s or any subsidiary’s
Articles of Incorporation or Bylaws or by statute. In the event that any change,
after the date of this Agreement, in any applicable law, statute or rule expands
the right of a California corporation to indemnify its directors or officers,
such change(s) shall be, ipso facto, within the purview of Indemnitee’s rights
and Company’s

 

3



--------------------------------------------------------------------------------

obligations, under this Agreement. In the event that a change in any applicable
law, statute or rule narrows the right of a California corporation to indemnify
its directors or officers, such change(s), to the extent not otherwise required
by such law, statute or rule to be applied to this Agreement, shall have no
effect on this Agreement or the parties’ rights and obligations hereunder.

 

B. Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Articles of Incorporation, its Bylaws, any agreement, any vote of its
shareholders or disinterested directors, the General Corporation Law of the
State of California, or otherwise, both as to action in Indemnitee’s official
capacity and as to action in another capacity while holding such office. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though Indemnitee may have ceased to serve in such capacity at the time of any
action or other covered proceeding.

 

V. PARTIAL INDEMNIFICATION. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines, penalties or ERISA excise taxes actually or
reasonably incurred by him in the investigation, defense, appeal or settlement
of any civil or criminal action or proceeding, but not for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such expenses, judgments, fines, penalties or ERISA excise taxes to which
Indemnitee is entitled.

 

VI. MUTUAL ACKNOWLEDGEMENT. Both the Company and Indemnitee acknowledge that in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its officers and directors under this Agreement or
otherwise. Indemnitee (i) understands and acknowledges that the Company may be
required in the future to undertake with the Securities and Exchange Commission
to submit the question of indemnification to a court in certain circumstances
for a determination of the Company’s right under public policy to indemnify
Indemnitee, (ii) agrees to be bound by any such court determination and (iii)
agrees that his rights under this Agreement are subject to any such court
determination.

 

VII. SEVERABILITY. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 7. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been so invalidated, and the
balance of this Agreement not so invalidated shall be enforceable in accordance
with its terms to the maximum extent permitted by law.

 

4



--------------------------------------------------------------------------------

VIII. EXCEPTIONS. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:

 

A. Excluded Acts. To indemnify Indemnitee for any acts or omissions or
transactions in Indemnitee’s capacity as a director from which a director may
not be relieved of liability under the California General Corporation Law; or

 

B. Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 317 of the California General Corporation Law, but such indemnification
or advancement of expenses may be provided by the Company in specific cases if
the Board of Directors has approved the initiation or bringing of such suit; or

 

C. Expenses of Wholly Unsuccessful Action. To indemnify Indemnitee for any
expenses incurred by Indemnitee for any proceeding instituted by Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that Indemnitee is not entitled to any affirmative relief in such
proceeding.

 

D. Insured Claims. To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, penalties or
ERISA excise taxes, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of directors’ and
officers’ liability insurance maintained by the Company; or

 

E. Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar provisions of any Federal, state or local statutory
law; or

 

F. To indemnify the Indemnitee for any expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, penalties or ERISA
excise taxes and amounts paid in settlement) for which the Indemnitee has been
or is indemnified by the Company other than pursuant to this Agreement.

 

IX. EFFECTIVENESS OF AGREEMENT. This Agreement shall be effective as of the date
set forth on the first page hereof and may apply to acts or omissions of
Indemnitee which occurred prior to such date to the extent Indemnitee was
serving as an agent of the company or a predecessor the company at the time such
act or omission occurred.

 

X. CONSTRUCTION OF CERTAIN PHRASES. For purposes of this Agreement, references
to the “Company” shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors or officers so that if
Indemnitee is or was a director or officer of such constituent corporation, or
is or was serving at the request of such constituent corporation as a director
or officer of another corporation or other enterprise, Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have stood with respect
to such constituent corporation if its separate existence had continued.

 

5



--------------------------------------------------------------------------------

XI. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

XII. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon the Company
and its successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns.

 

XIII. ATTORNEYS’ FEES. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action unless the
court in such proceeding determines that the Indemnitee is not entitled to any
affirmative relief. In the event of an action instituted by or in the name of
the Company under this Agreement or to enforce or interpret any of the terms of
this Agreement, Indemnitee shall be entitled to be paid all court costs and
expenses, including attorneys’ fees, incurred by Indemnitee in defense of such
action (including with respect to Indemnitee’s counterclaims and cross-claims
made in such action), unless the Company receives a favorable judgment in such
action on each of its principal affirmative claims.

 

XIV. NOTICE. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the addressee party, on the date of such delivery and
signature, or (ii) if mailed by domestic certified or registered mail with
postage prepaid, on the third business day after the date postmarked. Addresses
for notice to either party are as shown on the signature page of this Agreement,
or as subsequently modified by written notice given in accordance with this
Section 14.

 

XV. CONSENT TO JURISDICTION. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the Superior Court, County of Contra Costa, State
of California for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement shall be brought only in said Court.

 

XVI. CHOICE OF LAW. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of California.

 

XVII. SUBROGATION. In the event of any payment under this Agreement to or on
behalf of the Indemnitee, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of the Indemnitee against any person,
firm, corporation or other entity (other than the Company) and the Indemnitee
shall execute such documents requested by the Company and do any and all things
that may be necessary or desirable to secure such rights for the Company,
including the execution of such documents necessary or desirable to enable the
Company to effectively bring suit to enforce such rights.

 

XVIII. SUBJECT MATTER AND PARTIES. The intended purpose of this Agreement is to
provide for indemnification and advancement of expenses, and this Agreement is
not intended to affect any other aspect of any relationship between the
Indemnitee and the Company and is not intended to and shall not create any
rights in any person as a third party beneficiary hereunder.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

LONGS DRUG STORES CALIFORNIA, INC.

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

Company Address:

141 North Civic Drive

Walnut Creek, CA 94596

Attention: Corporate Secretary

 

AGREED TO AND ACCEPTED:

 

INDEMNITEE:

 

 

--------------------------------------------------------------------------------

[type name]

 

--------------------------------------------------------------------------------

[signature]

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[address]

 

7